SILVESTRI, Senior Judge,
dissenting.
Because I disagree with the majority’s conclusion that Claimant met her burden of demonstrating that her voluntary termination of employment, in order to rejoin her family in Pennsylvania, was for necessitous and compelling reasons, I respectfully dissent.
Claimant worked for Ben Venue Laboratories (Employer) in Bedford, Ohio. She was employed from June of 1991 until May 1, Í992 at a final rate of $26,000 per year. When Claimant accepted her position with Employer, she and her husband were both unemployed and living in Pennsylvania. Claimant, her husband, and their children moved to Ohio when she accepted the position. Shortly thereafter, Claimant’s husband was recalled to work in St. Marys, Pennsylvania. He returned to his job and was subsequently laid off in July of 1991; he was again recalled in September of 1991 at a rate of $20,000 per year. Claimant’s husband and their children moved back to Pennsylvania where family members could assist with child care. Claimant remained in Ohio.
Claimant quit her job in May of 1992 in order to move back to Pennsylvania and join her family. She applied for unemployment compensation benefits. The Bureau of Unemployment Compensation Benefits and Allowances (Bureau) granted said benefits. On appeal, however, the referee reversed the Bureau’s determination finding that Claimant’s voluntary termination of her employment was not for necessitous and compelling reasons pursuant to Section 402(b) of the Pennsylvania Unemployment Compensation Law1.
The Board affirmed on the same basis making the following relevant findings of fact:
7. The commuting time between Bedford, Ohio and St. Marys, Pennsylvania is approximately 0 hours each way.
8. When claimant and her husband could no longer afford to maintain two residences and the stress of living apart became too great, claimant voluntarily quit her job to move back to St. Marys, Pennsylvania.
9. Continuing work was available if claimant had not quit.
(Board’s decision, p. 1)
*1321The Board went on to conclude, based upon the record, that “[C]laimant and her husband made a personal choice to reunite the family at their residence in Pennsylvania, where the husband worked at a job subject to layoffs and earned a substantially lower rate of pay than the claimant’s.” (Emphasis added). (Board’s Decision and Order, p. 2). The Board, therefore, determined that Claimant’s reasons for quitting her job were not necessitous and compelling and that Claimant was therefore not entitled to benefits.
This Court’s scope of review in an unemployment compensation case is limited to determining whether constitutional rights have been violated, an error of law has been committed or whether necessary findings of fact are supported by substantial evidence. Phoebus v. Unemployment Compensation Board of Review, 132 Pa.Commonwealth Ct. 518, 573 A.2d 649 (1990).
As noted by the majority, a claimant who voluntarily quits a job bears the burden of proving that the termination was caused by reasons of a necessitous and compelling nature. Kligge v. Unemployment Compensation Board of Review, 89 Pa.Commonwealth Ct. 30, 491 A.2d 325 (1985). Additionally, this Court has held that where a family member voluntarily quits his or her job, the claimant can satisfy his or her burden of demonstrating that said termination was for necessitous and compelling reasons by showing economic or commuting hardship. Wheeler v. Unemployment Compensation Board of Review, 69 Pa.Commonwealth Ct. 201, 450 A.2d 775 (1982). However, in Wheeler, we went on to emphasis that in order to be eligible for benefits, the record must establish that the new living site was beyond the control of the parties, rather than a matter of personal preference. In Kurtz v. Unemployment Compensation Board of Review, 101 Pa.Commonwealth Ct. 299, 516 A.2d 410 (1986), appeal denied, 516 Pa. 644, 533 A.2d 715 (1987), we emphasized this point.
Although in Kurtz we determined that an unmarried claimant was not eligible for benefits when she voluntarily terminated her employment to be with her fiance who had taken employment elsewhere because she was not yet married, we noted that even if the claimant in Kurtz had, in fact, been married, she would not have been entitled to benefits. We stated:
[E]ven if this court were to apply that doctrine (the following the spouse doctrine) to the situation of a betrothed couple, the claimant has failed to establish that circumstances required that their new household be located in Harrisburg. Although the 167-mile distance between Indiana and Harrisburg may well foreclose the possibility of reasonable commuting between those two places, the claimant’s bald assertion that her husband has a “better” job in Harrisburg does not establish the necessity of her move to Harrisburg, as distinguished from the possibility of locating their household in or near the Indiana University employment which she gave up. The claimant’s entire position appears to rest upon a premise that circumstances required that she accommodate her husband’s situation by making their home in Harrisburg, but this record shows that premise to have been assumed — perhaps on the basis of traditional concepts — but not established by evidence.
Kurtz, 101 Pa.Commonwealth Ct. at 301-302, 516 A.2d at 412. (Emphasis added).
I disagree with the majority that Kurtz is distinguishable and inapplicable to the facts before us. Here, the Board specifically concluded, based upon its review of the record, that although Claimant and her husband did suffer economic and commuting hardships, as did the claimant in Kurtz, Claimant’s reason for voluntary quitting her employment and deciding to make her home in Pennsylvania, rather than Ohio, was based upon a personal choice. An independent review of the record reveals that there was substantial evidence to support this conclusion. Therefore, consistent with our scope of review, I would affirm the Board as its determination that claimant did not voluntarily quit her employment for reasons of a necessitous and compelling nature was not in error.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(b).